

EXECUTIVE COMPENSATION AGREEMENT




This EXECUTIVE COMPENSATION AGREEMENT (the “Agreement”), dated as of July 17,
2008 (the “Effective Date”), is entered into by and between PET EXPRESS SUPPLY,
INC., a Nevada corporation with offices located at 59 West 19th Street, 6th
Floor, New York, New York 10011 (“Company”), on the one hand, and JONATHAN
BOMSER, the Chief Executive of Company (“Executive”).


WHEREAS, Company has employed Executive as its Chief Executive Officer, pursuant
to the Employment Agreement dated as of June 15, 2007, between the C J Vision
Enterprises, Inc. (“C J Vision”) and the Executive, as amended by the First
Amendment of Employment Agreement dated January 2, 2008 between C J Vision and
Executive (collectively, the “Employment Agreement”), which Employment Agreement
was assigned by C J Vision to Company and has been assumed by Company pursuant
to the Assignment and Assumption Agreement dated July 17, 2008 between C J
Vision and Company.


WHEREAS, Company desires to provide additional incentive compensation to
Executive in connection with his services which are over and above the duties
and responsibilities set forth in his Employment Agreement, with such additional
services likely having the outcome of increasing Company’s valuation; and


WHEREAS, Executive desires to provide such services to Company pursuant to the
terms of this Agreement;


NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereto agree as follows:


1.  Term. The term of this Agreement (the “Term”) shall commence as of the
Effective Date and shall be co-terminous with the term of the Employment
Agreement.


2.  Compensation.


(a) (i) In consideration for the services to be rendered by Executive hereunder
, including cooperation with one or more potential Transaction Parties, which
constitute further duties and responsibilities in addition to his operational
and other duties set forth in the Employment Agreement, Company shall pay to
Executive additional compensation in the form of a Fee (as defined below in
Section 2(a)(ii) below), solely in connection with a “Qualifying Transaction”
(as defined in Section 2(b)(i) below).


 
 

--------------------------------------------------------------------------------

 
 
(ii) As used herein, the “Fee” shall mean a payment (in cash or in kind, as
provided in Section 2(b)(v) below) with respect to each Qualifying Transaction
equal to the following percent of the “Transaction Proceeds” (as defined in
Section 2(b)(iii) below) from such Qualifying Transaction:



·  
Five percent (5%) of the first Ten Million Dollars ($10,000,000)




·  
Four percent (4%) of the second Ten Million Dollars ($10,000,000)




·  
Two and one-half percent (2½%) of the next Eighty Million Dollars ($80,000,000)



less the amount of any other fee or commission arrangement approved by Executive
with respect to such Qualifying Transaction. For the avoidance of doubt, no Fee
shall be paid to Executive with respect to Transaction Proceeds in excess of One
Hundred Million Dollars $100,000,000. If more than one Qualifying Transaction
should occur during the Term, the Transaction Proceeds with respect to all of
the Qualifying Transactions shall be aggregated for purposes of computing the
Fee payable to Executive.
 
(b) (i) As used herein, a “Qualifying Transaction” shall mean: (A) a
“Transaction” (as defined in Section 2(b)(ii) below) between Company Party (as
hereinafter defined) and a third party purchaser (the “Transaction Party”) that
is consummated at any time during the Term hereof or within twelve months after
the expiration or termination of the Term hereof, provided Company Party signs a
purchase agreement, letter of intent, agreement in principle, expression of
interest or similar document with the Transaction Party during the Term hereof;
or (B) a Transaction between Company Party and a Transaction Party that is
consummated during the Term (whether or not Company Party has previously signed
a purchase agreement, letter of intent, agreement in principle, expression of
interest or similar document with the Transaction Party); provided that none of
the transactions consummated pursuant to the Exchange Agreement dated July 17,
2008 by and among Company, C J Vision and the other parties thereto, or the Loan
and Security Agreement dated July 17, 2008 by and among Company, C J Vision, and
the other parties thereto.
 
(ii) As used herein, a “Transaction” shall mean any transaction whereby,
directly or indirectly, a Transaction Party purchases all or a major portion of
Company, whether through a purchase of all or substantially all or a major
portion of Company’s assets, capital stock or other equity securities, or
effects a merger, reorganization, consolidation or other business combination
with Company or any subsidiary or division of Company.


(iii) As used herein, “Transaction Proceeds” means all consideration paid by any
purchaser to Company Party, including collectively, and without duplication: (A)
the aggregate amount of the cash proceeds delivered to Company Party by the
Transaction Party in connection with the Transaction, plus (B) the value of any
non-cash consideration delivered to Company Party by the Transaction Party in
connection with the Transaction. Transaction Proceeds shall include, without
limitation, any deferred Transaction Proceeds to be paid, delivered, assumed,
acquired, remaining, outstanding, or retired after the closing of a Transaction,
but having a value that is readily determinable at the time of closing of the
Transaction (i.e., pursuant to an installment payment, promissory note or
similar arrangement, in which event the value thereof shall be the face amount
of such payment obligation plus the amount of any interest payable with respect
thereto); and Transaction Proceeds shall also include any payments made to
equity holders of the Company Party other than Executive. Notwithstanding the
foregoing, Transaction Proceeds shall not include any deferred proceeds based on
a contingency, including without limitation, royalties, residuals, earn-outs and
similar types of contingent proceeds whose value is not readily determinable at
the time of closing of the Transaction.
 
 
 

--------------------------------------------------------------------------------

 
 
(iv)  As used herein, “Company Party” shall mean Company and its shareholder(s),
parent(s), affiliate(s), division(s) and/or any other party authorized to sell
the stock, business or assets of the Company).


(v)  The Fee shall be disbursed by or as directed by Company to Executive at the
time of the consummation of the Qualifying Transaction (the “Closing”) of each
Transaction at the same time any Transaction Proceeds are paid to Company Party,
including with respect to any deferred Transaction Proceeds having a value that
is readily determinable at the time of closing of the Transaction (i.e.,
pursuant to an installment payment, promissory note or similar arrangement, in
which event the value thereof shall be the face amount of such payment
obligation plus the amount of any interest payable with respect thereto). The
Fee shall be in cash, except that, if non-cash consideration is paid to Company
Party, the Fee shall be paid to Executive in the same non-cash consideration.
Company shall furnish Executive with copies of closing statements, the Closing
Memorandum and other pertinent information regarding any Qualifying Transaction
within 5 or 10 days of the Closing.


3. Amendments. No amendment, supplement or waiver of any provision of this
Agreement shall be effective unless the same shall be in writing and signed by
Executive and Company (in the case of an amendment or supplement) or by the
waiving party (in the case of a waiver).


4.  Successors and Assigns. This agreement shall be binding on and inure to the
benefit of Company, executive, and its/their/his successors, assigns and/or
heirs


5.  Time of the Essence. Time is of the essence in this agreement.


6. Applicable Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without giving
effect to principles of conflicts of law or choice of law that would compel the
application of the substantive laws of any other jurisdiction.


7. Entire Agreement. This Agreement and the Employment Agreement set forth the
entire agreement of the parties hereto with regard to the subject matter hereof,
and this Agreement supersedes and replaces the Executive Compensation Agreement
dated as of January 22, 2008 between the Executive and C J Vision, and all other
prior agreements, understandings and representations, oral or written, other
than the Employment Agreement, with regard to such matters.
 
 
 

--------------------------------------------------------------------------------

 
 
8. Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original, and both of which together shall constitute one and the
same document.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


PET EXPRESS SUPPLY, INC.






By:     
Emanuel Gerard
Chairman


EXECUTIVE:


JONATHAN BOMSER
 
 
                    

 
 
 

--------------------------------------------------------------------------------

 


 